EXHIBIT 10.16.4

[DIRECTOR FORM]

VENTAS, INC.

RESTRICTED STOCK UNIT AGREEMENT

THIS RESTRICTED STOCK UNIT AGREEMENT (“Agreement”) is made and entered into as
of the      day of                     , by and between VENTAS, INC., a Delaware
corporation (the “Company”), and                                         , a
non-employee director of the Company (“Director”), pursuant to the Ventas, Inc.
2006 Stock Plan for Directors (the “Plan”).

AGREEMENT:

The parties agree as follows:

1. Issuance of Units. The Company hereby grants to Director
                                         Restricted Stock Units (“Units”) under
the Plan.

2. Vesting of Units. If Director has not forfeited any of the Units, [one-half
of the Units shall vest on                     , and the balance of the Units
shall vest on                     ] [alternative vesting schedule].
Notwithstanding the foregoing, in the event of (A) a Change in Control or
(B) the retirement of Director, the Units shall automatically vest.

3. Forfeiture of Units. If Director ceases to be a director of the Company for
any reason other than a Change in Control or the retirement of Director, all of
the Units which have not vested in accordance with Section 2 of this Agreement
shall be forfeited and Director shall have no further rights with respect
thereto.

4. Conversion of Units into Shares. Except as otherwise provided by a deferral
election pursuant to Section 5 of this Agreement, vested Units shall be
converted into Shares and distributed to Director when unvested Units become
vested Units.

If, however, Director elects to defer payment of Shares as provided in Section 5
of this Agreement, the Shares shall be issued as set forth in the Deferral
Election Agreement entered into by Director and accepted by the Company.

5. Deferral Election. Director may elect to defer delivery of the Shares that
would otherwise be due to be paid pursuant to Section 4. The Committee shall, in
its sole discretion, establish the rules and procedures for such deferral
elections and payment deferrals.

6. Dividends. Director shall be credited with dividend equivalents with respect
to Units under this Agreement.

On each dividend or other distribution date with respect to Shares, an amount
equal to the cash dividends or the fair market value of property other than
Shares that would have been paid or distributed on a number of Shares equal to
the number of Units held by Director as of the close of business on the record
date for such dividend or distribution shall be paid in cash to Director. If any
dividend or distribution with respect to Shares is payable in Shares, Director
shall be credited with an additional number of Units equal to the product of the
number of Units

 

1



--------------------------------------------------------------------------------

held by Director on the record date for such dividend or distribution multiplied
by the number of Shares (including fractions thereof) distributable as a
dividend or distribution on a Share. Units which are credited to Director
pursuant to the preceding sentence shall be subject to the same terms and
conditions of the Plan, this Agreement and elections applicable with respect to
such Units with respect to which they relate.

7. No Rights as Stockholder. Except as set forth in Section 6, Director shall
have no voting or other rights as a stockholder of the Company with respect to
any Units. Upon conversion of the Units into Shares, Director shall have full
voting and other rights as a stockholder of the Company.

8. Independent Tax Advice. Director acknowledges that determining the actual tax
consequences to Director of receiving Units or Shares or deferring or disposing
of Units or Shares may be complicated. These tax consequences will depend, in
part, on Director’s specific situation and may also depend on the resolution of
currently uncertain tax law and other variables not within the control of the
Company. Director is aware that Director should consult a competent and
independent tax advisor for a full understanding of the specific tax
consequences to Director of receiving, deferring or disposing of Units or
Shares. Prior to executing this Agreement, Director either has consulted with a
competent tax advisor independent of the Company to obtain tax advice concerning
the Units and Shares in light of Director’s specific situation or has had the
opportunity to consult with such a tax advisor but chose not to do so.

9. Restriction on Transfer of Units. Director shall not Transfer any of the
Units except to the extent permitted by the Committee. For the purposes of this
Agreement, the term “Transfer” shall mean any sale, exchange, assignment, gift,
encumbrance, lien, transfer by bankruptcy or judicial order, transfer by
operation of law and all other types of transfers and dispositions, whether
direct or indirect, voluntary or involuntary.

10. Agreement Does Not Grant Service Continuation. The granting of Units or
their conversion into Shares shall not be construed as granting to Director any
right to continue as a director or any other relationship with the Company. The
right of the Company to terminate Director’s service at any time, for any
reason, with or without consent, is specifically reserved.

11. General Provisions.

a. Incorporation of Plan. Except as specifically provided herein, this Agreement
is and shall be in all respects subject to the terms and conditions of the Plan,
a copy of which Director acknowledges receiving prior to the execution hereof
and the terms of which are incorporated by reference.

b. Captions. The captions and section headings used herein are for convenience
only, shall not be deemed part of this Agreement and shall not in any way
restrict or modify the context or substance of any section or paragraph of this
Agreement.

c. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware without regard to its
conflict of laws rules.

 

2



--------------------------------------------------------------------------------

d. Defined Terms. All capitalized terms not defined herein shall have the same
meanings set forth in the Plan, unless a different meaning is plainly required
by the context.

IN WITNESS WHEREOF, the parties have executed this Agreement on and as of the
date first above written.

 

VENTAS, INC.

By:

 

 

Title:

 

 

 

[NAME]

 

3